Russell, C. J.,
dissenting. The -item in the return of the appraisers setting apart a year’s support, which designates a tract of land merely as “50 acres, more or less, $250,” is too vague and indefinite in description to be capable of enforcement; and the return of the appraisers is not subject to amendment after there has been a judgment entered upon their return. In my opinion, the failure to date the order for citation, and the order and judgment of the ordinary being without any date at which it purported to have been rendered, as well as the fact that the number of minors for whose benefit in part the year’s support was being-allowed exceeded the number of minors actually in existence, and the further fact that no notice of the application to amend the return had been given, required that the amendment tendered in evidence should be rejected.